Citation Nr: 0917024	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a pituitary microadenoma.


REPRESENTATION

Appellant represented by:	York County Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1983 to March 1993, February 2001 to March 2001, 
and February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for a pituitary microadenoma 
and assigned a 10 percent evaluation, effective from February 
10, 2004.  The Veteran has since relocated, and the 
Philadelphia, Pennsylvania, RO has jurisdiction over her 
claim.  That office conducted a hearing before a Decision 
Review Officer (DRO) in July 2006.

The case was previously before the Board in January 2008, 
when the matter was remanded for additional evidentiary 
development.  All requested development actions having been 
taken, the claim has been returned to the Board for further 
appellate review.


FINDING OF FACT

A microadenoma of the pituitary gland is manifested by 
galactorrhea, well controlled by continual use of medication; 
headaches are unrelated to the microadenoma.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a pituitary microadenoma are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.119, Diagnostic Codes 7916, 7915, 7903 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a pituitary adenoma.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
VA has obtained complete VA treatment records identified by 
the Veteran, as well as service treatment records.  The 
Veteran was able to supply additional service treatment 
records related to her most recent periods of active duty.  
The Veteran has submitted, or VA has obtained on her behalf, 
private medical records from Dr. MCG and Dr. FEH, as well as 
MRI reports.  Lay statements from a friend and her mother 
have been received.  VA examinations were provided in 
September 2004 and December 2008, and the Veteran was 
afforded the opportunity to testify at a July 2006 hearing 
before a DRO.  Neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Evidence

A review of service treatment record reveals that in December 
2003, an MRI of the brain showed a small pituitary adenoma, 
following blood tests showing elevated prolactin levels.

In January 2004, Dr. MCG noted that the Veteran has 
galactorrhea associated with a "very small" microadenoma.  
The Veteran took no medication for the condition at the time, 
but a prescription was discussed.

At a September 2004 VA contract examination, the Veteran 
reported having lost 10 pounds over the past six month.  She 
complained of daily headaches and changes in vision, 
particularly in the left eye.  She was fatigued, and was on 
medications.  The examiner stated that there were no 
"objective factors" seen on examination.

An MRI was obtained in October 2004.  The reported history 
involved slightly elevated prolactin levels and headaches.  
Microadenoma of the pituitary gland were observed.  The 
reviewing doctor commented that there had been a slight 
interval change from prior testing; the growth appeared to 
have increased in size from two mm to three mm.

VA treatment records during the period from June 2005 to 
February 2007 reveal that the Veteran's medication was 
effective in controlling galactorrhea, but that she had 
stopped taking it after complaining of increased headaches as 
a side effect.  In May 2006, the Veteran reported no 
galactorrhea even without medications, which she stopped in 
September 2005.  Headaches occurred three times a week at 
work, and were treated with over the counter medications.  In 
September 2006, a neurologist reported complaints of 
headaches in the mornings.  They had decreased slightly in 
the absence of medication for galactorrhea, but the 
hyperlactation had now resumed.  The doctor prescribed 
medication for the headaches.  A December 2006 note indicated 
that the Veteran had also stopped the headache medication 
after complaining of nausea.  She was able to control her 
headaches, apparently with over the counter medications, and 
reported no galactorrhea.  Only a marginal increase in serum 
prolactin was noted.  The treating doctor speculated about 
the cause of the headaches, whether they were stress related 
or due to the microadenoma.  An endocrinologist was 
consulted, and he opined that the headaches were unrelated to 
the pituitary tumor.

The Veteran testified at a July 2006 hearing before a DRO at 
the RO.  She reported that she had a yearly MRI to monitor 
the adenoma.  Although she had headaches before being 
diagnosed with the growth or taking medication for it, she 
felt the medications had made the headaches worse.  She 
currently had headaches four days a week.  Aspirin was no 
longer providing complete relief.

Lay statements from the Veteran's mother and a friend dated 
in July 2006 indicate that the Veteran had frequent 
headaches.  Her friend stated that the Veteran had told her 
the headaches were related to medication for her 
microadenoma.

VA treatment records from March 2007 to November 2008 reveal 
continued complaints of headaches.  In March 2007, the 
Veteran reported having headaches three to four times a 
month, relieved by over the counter medications.  She denied 
any galactorrhea.  The neurologist opined that the headaches 
were primary, and not secondary to the microadenoma.  
Migraines were most likely.  She was advised to cut down on 
caffeine.  By January 2008, the Veteran had begun taking 
medication for galactorrhea again.  Headaches remained 
weekly, and were treatable with over the counter medications.  
The microadenoma was stable.  The doctor speculated that 
headaches could be migraines, or could be related to the 
microadenoma.  An October 2008 progress note reported that 
the Veteran had stopped medication again in July 2008, but 
had recently resumed medication because galactorrhea had 
restarted.  Headaches were unchanged.  Prolactin levels were 
fluctuating.  

A VA examination was accomplished in December 2008; the 
examiner was the Veteran's treating neurologist.  She was 
also able to review the claims file in connection with the 
examination.  The Veteran continued to complain of weekly 
headaches, sometimes associated with neck tenderness.  She 
took over the counter medications, which were effective in 
treating the headaches.  The examiner noted x-rays showed 
advance degenerative changes of the cervical spine.  
Medication had been successful in shrinking the microadenoma.  
The examiner stated that there were no current symptoms from 
the pituitary microadenoma or from the medication.  The 
doctor suspected the headaches were muscular in origin, and 
noted that they had predated the microadenoma and that they 
now persisted, despite the successful treatment of that 
condition.  The examiner noted that this resolved the 
question of a nexus between adenoma and headaches.  The 
doctor also noted that the Veteran must continue to take her 
medication for the microadenoma.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Pituitary microadenoma is a listed disability.  Diagnostic 
Code 7916 states that hyperpituitarism (prolactin secreting 
pituitary dysfunction) is to be rated as either a malignant 
or benign growth of the endocrine system.  Code 7915 provides 
that benign neoplasms, as here, are rated according to the 
impact they have on endocrine functioning.  38 C.F.R. 
§ 4.119.

The specific symptom reported by the Veteran and related to 
the microadenoma by doctors, galactorrhea, is not reflected 
in the rating schedule.  The RO has therefore properly 
elected to assign an evaluation under Code 7903, by analogy.  
Analogous ratings consider the affected function, the 
anatomical location of the disability, and the symptoms 
displayed to evaluate an unlisted disability.  38 C.F.R. 
§ 4.20.  The Board agrees that Code 7903 is the most 
appropriate analogous Code.

Code 7903 provides ratings for hypothyroidism.  
Hypothyroidism with fatigability, or; continuous medication 
required for control, is rated 10 percent disabling.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Hypothyroidism 
with muscular weakness, mental disturbance, and weight gain 
is rated 60 percent disabling.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness is rated 100 percent disabling.  38 C.F.R. § 
4.119.

The evidence of record reflects that the sole symptom 
attributable to the pituitary microadenoma is periodic 
galactorrhea, or hyperlactation.  This symptom is well 
controlled in the Veteran through the use of continuous 
medication, and hence a 10 percent evaluation is warranted.  
There is no fatigue, constipation, mental sluggishness, or 
any other symptom present which doctors associate with the 
pituitary microadenoma.  With the use of medication, there is 
in fact no functional impairment imposed upon the Veteran.  
The Board therefore must find that assignment of an 
evaluation in excess of 10 percent for pituitary microadenoma 
is inappropriate in this instance.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for pituitary adenoma is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


